Citation Nr: 0514603	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  02-10 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to dependency and indemnity 
compensation (DIC).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 12, 1973 
through November 16, 1975.  The appellant is his surviving 
spouse.

This case was before the Board of Veterans Appeals (Board) in 
March 2003, at which time it was remanded for further 
development and in August 2003, at which time both of the 
appellant's claims were denied due to lack of new and 
material evidence.

The appellant submitted a motion for reconsideration to the 
Board in October 2003, which was denied.

The appellant then appealed to the United States Court of 
Veterans Appeals (Court) in August 2003.  In February 2005, 
the Court issued a joint motion for remand vacating the Board 
decision of August 2003 to the extent that it declined to 
reopen a claim for entitlement to DIC.  The parties moved 
that the Court dismiss the appellant's appeal of the denial 
of entitlement to death pension benefits on the basis of new 
and material evidence.  The Board was also ordered to issue 
the appellant a letter compliant with the Veterans Claims 
Assistance Act of 2000.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

?	This claim is remanded to comply with the Veterans' 
Claims Assistance Act (VCAA).

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

Specifically, these laws and regulations require the VA to 
notify the claimant of any information, and any medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).  It is noted that the veteran 
has not yet been provided notice as required under these 
provisions in written format.  Accordingly, this should be 
accomplished prior to a final decision.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure due 
process, it is the Board's opinion that further development 
of the case is necessary.  Accordingly, this case is REMANDED 
for the following action:

1.  The RO must ensure that all provisions of VCAA are 
properly applied in the development of the claim.  The 
RO must inform the appellant as to the type of evidence 
needed to overcome the reason the original denial was 
rendered (i.e., evidence that might counter the 
determination that the veteran's death was the result 
of willful misconduct.)  The appellant should also be 
informed that the submission of evidence already of 
record or the submission of her statements do not 
qualify as new and material evidence.  Specifically, 
the RO must inform the appellant of the following:

a.  The RO must inform the appellant of the 
information and evidence not of record that is 
necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).

b.  The RO must inform the appellant of the 
information and evidence the VA will seek to 
provide.  See 38 U.S.C.A. § 5103 (West 2002) and 38 
C.F.R. § 3.159(b)(1) (2004).

c.  The RO must inform the appellant of the 
information and evidence the appellant is expected 
to provide.  See 38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004).

d.  The RO must request that the appellant provide 
any evidence in the appellant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).

2.  After completion of the foregoing, and after 
undertaking any further development deemed warranted by 
the record, the claim should be re-adjudicated.  In the 
event that the claim is not resolved to the 
satisfaction of the appellant, she should be furnished 
a Supplemental Statement of the Case regarding whether 
new and material evidence has been received to reopen a 
claim of entitlement to dependency and indemnity 
compensation (DIC) which includes all additional 
applicable laws and regulations, and the reason for the 
decision.  The appellant must be given the opportunity 
to respond thereto.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



